Exhibit 10.5

Indemnification Agreement

This Indemnification Agreement (this “Agreement”) is made and entered into as of
 [                      ], 2006, between ADESA, Inc., a Delaware corporation
(the “Company”), and  [                   ] (“Indemnitee”).

Whereas, it is essential to the Company to retain and attract talented and
experienced persons as directors and officers;

Whereas, Indemnitee is an officer and/or director of the Company;

Whereas, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

Whereas, the Bylaws of the Company (the “Bylaws”) require the Company to
indemnify and advance expenses to its directors and officers to the full extent
permitted by law;

Whereas, Indemnitee has been serving and intends to continue serving as a
director and/or officer of the Company in part in reliance on the Bylaws and
this Agreement;

Whereas, in recognition of the increased difficulty in attracting and retaining
the most capable persons as directors and officers and Indemnitee’s need for (i)
substantial protection against personal liability based on Indemnitee’s reliance
on the Bylaws, (ii) specific contractual assurance that the protection promised
by the Bylaws will be available to Indemnitee, regardless of, among other
things, any amendment to or revocation of the Bylaws or any change in the
composition of the Board of Directors of the Company (the “Board”) or
acquisition transaction relating to the Company, and (iii) an inducement to
continue to provide effective services to the Company as a director and/or
officer thereof, the Company believes it is in the best interests of the Company
and its stockholders to provide for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies;

Now, Therefore, in consideration of the promises and as an inducement to
Indemnitee to serve as a director or officer of the Company directly or, at its
request, another enterprise, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.             CERTAIN DEFINITIONS.  IN ADDITION TO TERMS DEFINED ELSEWHERE
HEREIN, THE FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS WHEN USED IN THIS
AGREEMENT:

1


--------------------------------------------------------------------------------





(A)           AFFILIATE:  HAS THE MEANING SET FORTH IN RULE 12B-2 OF THE
REGULATIONS PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”).


(B)           CHANGE IN CONTROL:  SHALL BE DEEMED TO HAVE OCCURRED IF AN EVENT
SET FORTH IN ANY ONE OF THE FOLLOWING PARAGRAPHS SHALL HAVE OCCURRED:


(1)           ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF SECTION
13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT (A “PERSON”) BECOMES THE BENEFICIAL
OWNER (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF
35 PERCENT OR MORE OF EITHER (I) THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF
THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (II) THE COMBINED VOTING
POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY (THE “OUTSTANDING
COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT THE FOLLOWING ACQUISITIONS
SHALL NOT CONSTITUTE A CHANGE OF CONTROL:  (A) ANY ACQUISITION DIRECTLY FROM THE
COMPANY, (B) ANY ACQUISITION BY THE COMPANY, (C) ANY ACQUISITION BY ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY
AFFILIATE OR (D) ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A TRANSACTION
THAT COMPLIES WITH SECTIONS 1(B)(3)(I), 1(B)(3)(II) AND
1(B)(3)(III);


(2)           ANY TIME AT WHICH INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL
BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION
FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE
CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT
EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD;


(3)           CONSUMMATION OF A REORGANIZATION, MERGER, STATUTORY SHARE EXCHANGE
OR CONSOLIDATION OR SIMILAR TRANSACTION INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY, OR THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH, A “BUSINESS COMBINATION”), IN
EACH CASE UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (I) ALL OR SUBSTANTIALLY
ALL OF THE INDIVIDUALS AND ENTITIES THAT WERE THE BENEFICIAL OWNERS OF THE
OUTSTANDING COMPANY COMMON STOCK AND THE

2


--------------------------------------------------------------------------------





OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50 PERCENT OF
THE THEN-OUTSTANDING SHARES OF COMMON STOCK (OR, FOR A NON-CORPORATE ENTITY,
EQUIVALENT SECURITIES) AND THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING
VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (OR,
FOR A NON-CORPORATE ENTITY, EQUIVALENT GOVERNING BODY), AS THE CASE MAY BE, OF
THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT
LIMITATION, AN ENTITY THAT, AS A RESULT OF SUCH TRANSACTION, OWNS THE COMPANY OR
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE
OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING COMPANY COMMON
STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY BE, (II) NO
PERSON (EXCLUDING ANY CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION OR
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR
INDIRECTLY, 35 PERCENT OR MORE OF, RESPECTIVELY, THE THEN-OUTSTANDING SHARES OF
COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION OR THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF SUCH
CORPORATION, EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED PRIOR TO THE
BUSINESS COMBINATION, AND (III) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD
OF DIRECTORS (OR, FOR A NON-CORPORATE ENTITY, EQUIVALENT GOVERNING BODY) OF THE
ENTITY RESULTING FROM SUCH BUSINESS COMBINATION WERE MEMBERS OF THE INCUMBENT
BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT OR OF THE ACTION OF
THE BOARD PROVIDING FOR SUCH BUSINESS COMBINATION; OR


(4)           APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

Notwithstanding the foregoing, in the event of any disposition of all or
substantially all of the assets of the Company pursuant to a spin-off, split-up
or similar transaction (a “Spin-off”), such Spin-off shall not be deemed a
Change of Control if, immediately following the Spin-off, the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, 100
percent of the outstanding shares of common stock and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of the entities resulting from such transaction, in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities; provided, that if another Business Combination involving any
resulting entity occurs in connection with or following a Spin-off, such
Business Combination shall be analyzed separately for purposes of determining
whether a Change of Control has occurred.


(C)           CLAIM:  MEANS ANY THREATENED, ASSERTED, PENDING OR COMPLETED
CLAIM, ACTION, SUIT OR PROCEEDING, OR ANY HEARING, INQUIRY OR INVESTIGATION,
WHETHER INSTITUTED BY THE COMPANY OR ANY GOVERNMENTAL AGENCY OR ANY OTHER PARTY,
THAT INDEMNITEE IN GOOD FAITH BELIEVES MIGHT LEAD TO THE INSTITUTION OF ANY SUCH
CLAIM, ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
INVESTIGATIVE OR OTHER, INCLUDING ANY ARBITRATION OR OTHER ALTERNATIVE DISPUTE
RESOLUTION MECHANISM.


(D)           COMPANY:  INCLUDES, IN ADDITION TO ADESA, INC., ANY SUBSIDIARY OF
ADESA, INC. AND ANY CONSTITUENT CORPORATION (INCLUDING ANY CONSTITUENT OF A
CONSTITUENT) ABSORBED IN A CONSOLIDATION OR MERGER TO WHICH ADESA, INC. (OR ANY
OF ITS WHOLLY OWNED SUBSIDIARIES) IS A PARTY WHICH, IF ITS SEPARATE EXISTENCE
HAD CONTINUED, WOULD HAVE HAD POWER AND AUTHORITY TO INDEMNIFY ITS DIRECTORS OR
OFFICERS, SO THAT IF INDEMNITEE IS OR WAS A DIRECTOR OR OFFICER OF SUCH
CONSTITUENT CORPORATION, OR IS OR WAS A DIRECTOR OR OFFICER OF SUCH CONSTITUENT
CORPORATION SERVING AT THE REQUEST OF SUCH CONSTITUENT CORPORATION AS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST OR OTHER ENTERPRISE, INDEMNITEE SHALL STAND IN

3


--------------------------------------------------------------------------------





THE SAME POSITION UNDER THE PROVISIONS OF THIS AGREEMENT WITH RESPECT TO THE
RESULTING OR SURVIVING CORPORATION AS INDEMNITEE WOULD HAVE WITH RESPECT TO SUCH
CONSTITUENT CORPORATION IF ITS SEPARATE EXISTENCE HAD CONTINUED.


(E)           EXPENSES:  INCLUDE ATTORNEYS’ FEES AND ALL OTHER COSTS, EXPENSES
AND OBLIGATIONS (INCLUDING EXPERTS’ FEES, COURT COSTS, RETAINERS, TRANSCRIPT
FEES, DUPLICATING COSTS, PRINTING AND BINDING COSTS, AS WELL AS
TELECOMMUNICATIONS, POSTAGE AND COURIER CHARGES) PAID OR INCURRED IN CONNECTION
WITH INVESTIGATING, DEFENDING, SETTLING, BEING A WITNESS IN OR PARTICIPATING IN
(INCLUDING ON APPEAL), OR PREPARING TO INVESTIGATE, DEFEND, BE A WITNESS IN OR
PARTICIPATE IN, ANY CLAIM RELATING TO ANY INDEMNIFIABLE EVENT.


(F)            INDEMNIFIABLE AMOUNTS:  MEANS ANY AND ALL EXPENSES, LIABILITY,
LOSS AND DAMAGES (INCLUDING JUDGMENTS, FINES, PENALTIES, ERISA EXCISE TAXES AND
AMOUNTS PAID IN SETTLEMENT AND ALL INTEREST, ASSESSMENTS OR OTHER CHARGES PAID
OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES,
PENALTIES, EXCISE TAXES OR AMOUNTS PAID IN SETTLEMENT) ARISING OUT OF OR
RESULTING FROM ANY CLAIM RELATING TO AN INDEMNIFIABLE EVENT.


(G)           INDEMNIFIABLE EVENT:  MEANS ANY EVENT OR OCCURRENCE, WHETHER
OCCURRING BEFORE OR AFTER THE DATE OF THIS AGREEMENT, RELATED TO THE FACT THAT
INDEMNITEE IS OR WAS OR IS CLAIMED TO BE AN OFFICER AND/OR DIRECTOR OR FIDUCIARY
OF THE COMPANY, OR IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE, TRUSTEE, AGENT OR FIDUCIARY OF ANOTHER CORPORATION,
LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE, EMPLOYEE BENEFIT PLAN,
TRUST OR OTHER ENTITY OR OTHER ENTERPRISE, OR BY REASON OF ANYTHING DONE OR NOT
DONE BY INDEMNITEE IN ANY SUCH CAPACITY, OR BY REASON OF THE FACT THAT
INDEMNITEE PERSONALLY GUARANTEED ANY OBLIGATION OF THE COMPANY.


(H)           INDEPENDENT LEGAL COUNSEL:  MEANS AN ATTORNEY OR FIRM OF
ATTORNEYS, SELECTED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3, WHO IS
EXPERIENCED IN MATTERS OF CORPORATE LAW AND WHO SHALL NOT HAVE OTHERWISE
PERFORMED SERVICES FOR THE COMPANY OR INDEMNITEE WITHIN THE LAST FIVE YEARS
(OTHER THAN WITH RESPECT TO MATTERS CONCERNING THE RIGHTS OF INDEMNITEE UNDER
THIS AGREEMENT, OR OF OTHER INDEMNITEES UNDER SIMILAR INDEMNITY AGREEMENTS). 
SUCH INDEPENDENT LEGAL COUNSEL SHALL NOT INCLUDE ANY PERSON WHO, UNDER THE
APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A
CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN ANY
ACTION TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.


(I)            OTHER ENTERPRISE OR ANOTHER ENTERPRISE:  MEANS ANY OTHER
CORPORATION OR ANY PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR
ENTERPRISE OF WHICH SUCH PERSON IS OR WAS SERVING AT THE REQUEST OF THE COMPANY
AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT.


(J)            REVIEWING PARTY:  MEANS ANY APPROPRIATE PERSON OR BODY CONSISTING
OF A MEMBER OR MEMBERS OF THE BOARD, ANY OTHER PERSON OR BODY APPOINTED BY THE
BOARD WHO IS NOT A PARTY TO THE PARTICULAR CLAIM FOR WHICH INDEMNITEE IS SEEKING
INDEMNIFICATION, OR INDEPENDENT LEGAL COUNSEL.


(K)           SUBSIDIARY:  MEANS ANY CORPORATION, PARTNERSHIP OR OTHER ENTITY OR
ORGANIZATION OF WHICH MORE THAN 50% OF THE OUTSTANDING VOTING SECURITIES OR
OTHER OWNERSHIP

4


--------------------------------------------------------------------------------





INTERESTS HAVING BY THEIR TERMS ORDINARY VOTING POWER TO ELECT A MAJORITY OF THE
BOARD OF DIRECTORS IS DIRECTLY OR INDIRECTLY OWNED OR CONTROLLED BY THE COMPANY,
BY ONE OR MORE OF ITS SUBSIDIARIES (AS DEFINED IN THE PRECEDING CLAUSE) OR BY
THE COMPANY AND ANY ONE OR MORE OF ITS SUBSIDIARIES.


(L)            VOTING SECURITIES:  MEANS ANY SECURITIES OF THE COMPANY WHICH
VOTE GENERALLY IN THE ELECTION OF DIRECTORS.


2.             BASIC INDEMNIFICATION ARRANGEMENT; ADVANCEMENT OF EXPENSES.


(A)           IN THE EVENT INDEMNITEE WAS, IS OR BECOMES A PARTY TO OR WITNESS
OR OTHER PARTICIPANT IN, OR IS THREATENED TO BE MADE A PARTY TO OR WITNESS OR
OTHER PARTICIPANT IN, A CLAIM BY REASON OF (OR ARISING IN PART OUT OF) AN
INDEMNIFIABLE EVENT, THE COMPANY SHALL INDEMNIFY INDEMNITEE TO THE FULLEST
EXTENT PERMITTED BY LAW AS SOON AS PRACTICABLE BUT IN ANY EVENT NO LATER THAN
THIRTY (30) DAYS AFTER WRITTEN DEMAND IS PRESENTED TO THE COMPANY, AGAINST ANY
AND ALL INDEMNIFIABLE AMOUNTS.


(B)           IF SO REQUESTED BY INDEMNITEE, THE COMPANY SHALL ADVANCE (WITHIN
TWO BUSINESS DAYS OF SUCH REQUEST) ANY AND ALL EXPENSES INCURRED BY INDEMNITEE
(AN “EXPENSE ADVANCE”).  THE COMPANY SHALL, IN ACCORDANCE WITH SUCH REQUEST (BUT
WITHOUT DUPLICATION), EITHER (I) PAY SUCH EXPENSES ON BEHALF OF INDEMNITEE, OR
(II) REIMBURSE INDEMNITEE FOR SUCH EXPENSES.  INDEMNITEE’S RIGHT TO AN EXPENSE
ADVANCE IS ABSOLUTE AND SHALL NOT BE SUBJECT TO ANY PRIOR DETERMINATION BY THE
REVIEWING PARTY THAT INDEMNITEE HAS SATISFIED ANY APPLICABLE STANDARD OF CONDUCT
FOR INDEMNIFICATION.


(C)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
INDEMNITEE SHALL NOT BE ENTITLED TO INDEMNIFICATION OR ANY EXPENSE ADVANCES
PURSUANT TO THIS AGREEMENT (I) IN CONNECTION WITH ANY CLAIM INITIATED BY
INDEMNITEE AGAINST THE COMPANY OR ANY DIRECTOR OR OFFICER OF THE COMPANY UNLESS
(X) THE COMPANY HAS JOINED IN OR THE BOARD HAS AUTHORIZED OR CONSENTED TO THE
INITIATION OF SUCH CLAIM OR (Y) THE CLAIM IS ONE TO ENFORCE INDEMNITEE’S RIGHTS
UNDER THIS AGREEMENT OR (II) ON ACCOUNT OF ANY SUIT IN WHICH JUDGMENT IS
RENDERED AGAINST INDEMNITEE PURSUANT TO SECTION 16(B) OF THE EXCHANGE ACT FOR AN
ACCOUNTING OF PROFITS MADE FROM THE PURCHASE OR SALE BY THE INDEMNITEE OF
SECURITIES OF THE COMPANY.


(D)           NOTWITHSTANDING THE FOREGOING, (I) THE INDEMNIFICATION OBLIGATIONS
OF THE COMPANY UNDER SECTION 2(A) SHALL BE SUBJECT TO THE CONDITION THAT THE
REVIEWING PARTY SHALL NOT HAVE DETERMINED (IN A WRITTEN OPINION, IN ANY CASE IN
WHICH THE INDEPENDENT LEGAL COUNSEL REFERRED TO IN SECTION 3 HEREOF IS INVOLVED)
THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW,
AND (II) THE OBLIGATION OF THE COMPANY TO MAKE AN EXPENSE ADVANCE PURSUANT TO
SECTION 2(B) SHALL BE SUBJECT TO THE CONDITION THAT, IF, WHEN AND TO THE EXTENT
THAT THE REVIEWING PARTY DETERMINES THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE
SO INDEMNIFIED UNDER APPLICABLE LAW, THE COMPANY SHALL BE ENTITLED TO BE
REIMBURSED BY INDEMNITEE (WHO HEREBY AGREES TO REIMBURSE THE COMPANY) FOR ALL
SUCH AMOUNTS THERETOFORE PAID (IT BEING UNDERSTOOD AND AGREED THAT THE FOREGOING
AGREEMENT BY INDEMNITEE SHALL BE DEEMED TO SATISFY ANY REQUIREMENT THAT
INDEMNITEE PROVIDE THE COMPANY WITH AN UNDERTAKING TO REPAY ANY EXPENSE ADVANCE
IF IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER APPLICABLE LAW); PROVIDED, HOWEVER, THAT IF INDEMNITEE HAS
COMMENCED OR THEREAFTER COMMENCES LEGAL PROCEEDINGS IN A COURT OF COMPETENT
JURISDICTION TO SECURE A DETERMINATION THAT

5


--------------------------------------------------------------------------------





INDEMNITEE SHOULD BE INDEMNIFIED UNDER APPLICABLE LAW, ANY DETERMINATION MADE BY
THE REVIEWING PARTY THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE INDEMNIFIED
UNDER APPLICABLE LAW SHALL NOT BE BINDING AND INDEMNITEE SHALL NOT BE REQUIRED
TO REIMBURSE THE COMPANY FOR ANY EXPENSE ADVANCE UNTIL A FINAL JUDICIAL
DETERMINATION IS MADE WITH RESPECT THERETO (AS TO WHICH ALL RIGHTS OF APPEAL
THEREFROM HAVE BEEN EXHAUSTED OR LAPSED).  INDEMNITEE’S UNDERTAKING TO REPAY
SUCH EXPENSE ADVANCES SHALL BE UNSECURED AND INTEREST-FREE.  IF THERE HAS NOT
BEEN A CHANGE IN CONTROL, THE REVIEWING PARTY SHALL BE SELECTED BY THE BOARD,
AND IF THERE HAS BEEN A CHANGE IN CONTROL, THE REVIEWING PARTY SHALL BE THE
INDEPENDENT LEGAL COUNSEL REFERRED TO IN SECTION 3 HEREOF.  IF THERE HAS BEEN NO
DETERMINATION BY THE REVIEWING PARTY OR IF THE REVIEWING PARTY DETERMINES THAT
INDEMNITEE SUBSTANTIVELY WOULD NOT BE PERMITTED TO BE INDEMNIFIED IN WHOLE OR IN
PART UNDER APPLICABLE LAW, INDEMNITEE SHALL HAVE THE RIGHT TO COMMENCE
LITIGATION IN ANY COURT IN THE STATES OF INDIANA OR DELAWARE HAVING SUBJECT
MATTER JURISDICTION THEREOF AND IN WHICH VENUE IS PROPER SEEKING AN INITIAL
DETERMINATION BY THE COURT OR CHALLENGING ANY SUCH DETERMINATION BY THE
REVIEWING PARTY OR ANY ASPECT THEREOF, INCLUDING THE LEGAL OR FACTUAL BASES
THEREFOR, AND THE COMPANY HEREBY CONSENTS TO SERVICE OF PROCESS AND TO APPEAR IN
ANY SUCH PROCEEDING.  THE BASIS OF SUCH INDEMNIFICATION BY VIRTUE OF A COURT
DETERMINATION SHALL BE A DETERMINATION BY SUCH COURT THAT INDEMNIFICATION OF
INDEMNITEE IS PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE
APPLICABLE STANDARD OF CONDUCT.  NEITHER A CONTRARY DETERMINATION IN THE
SPECIFIC CASE UNDER THIS SECTION 2(D) NOR THE ABSENCE OF ANY DETERMINATION
HEREUNDER SHALL BE A DEFENSE TO SUCH APPLICATION OR CREATE A PRESUMPTION THAT
INDEMNITEE HAS NOT MET ANY APPLICABLE STANDARD OF CONDUCT.  NOTICE OF ANY
APPLICATION FOR INDEMNIFICATION PURSUANT TO THIS SECTION 2(D) SHALL BE GIVEN TO
THE COMPANY PROMPTLY UPON THE FILING OF SUCH APPLICATION.  IF SUCCESSFUL, IN
WHOLE OR IN PART, INDEMNITEE SHALL ALSO BE ENTITLED TO BE PAID THE EXPENSES OF
PROSECUTING SUCH APPLICATION.  ANY DETERMINATION BY THE REVIEWING PARTY
OTHERWISE SHALL BE CONCLUSIVE AND BINDING ON THE COMPANY AND INDEMNITEE.


3.             CHANGE IN CONTROL.  THE COMPANY AGREES THAT IF THERE IS A CHANGE
IN CONTROL OF THE COMPANY THEN WITH RESPECT TO ALL MATTERS THEREAFTER ARISING
CONCERNING THE RIGHTS OF INDEMNITEE TO INDEMNITY PAYMENTS AND EXPENSE ADVANCES
UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT, APPLICABLE LAW, THE CERTIFICATE OF
INCORPORATION OF THE COMPANY (THE “CHARTER”) OR THE BYLAWS NOW OR HEREAFTER IN
EFFECT RELATING TO INDEMNIFICATION FOR INDEMNIFIABLE EVENTS, THE COMPANY SHALL
SEEK LEGAL ADVICE ONLY FROM INDEPENDENT LEGAL COUNSEL SELECTED BY INDEMNITEE AND
APPROVED BY THE COMPANY (WHICH APPROVAL SHALL NOT BE UNREASONABLY DELAYED,
CONDITIONED OR WITHHELD).  SUCH COUNSEL, AMONG OTHER THINGS, SHALL RENDER ITS
WRITTEN OPINION TO THE COMPANY AND INDEMNITEE AS TO WHETHER AND TO WHAT EXTENT
INDEMNITEE WOULD BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW.  THE
COMPANY AGREES TO PAY THE REASONABLE FEES OF THE INDEPENDENT LEGAL COUNSEL
REFERRED TO ABOVE AND TO INDEMNIFY FULLY SUCH COUNSEL AGAINST ANY AND ALL
EXPENSES (INCLUDING ATTORNEYS’ FEES), CLAIMS, LIABILITIES AND DAMAGES ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


4.             INDEMNIFICATION FOR ADDITIONAL EXPENSES.  THE COMPANY SHALL
INDEMNIFY INDEMNITEE AGAINST ANY AND ALL EXPENSES AND, IF REQUESTED BY
INDEMNITEE, SHALL PROVIDE SUCH EXPENSE ADVANCES TO INDEMNITEE SUBJECT TO AND IN
ACCORDANCE WITH SECTION 2(B), WHICH ARE INCURRED BY INDEMNITEE IN CONNECTION
WITH ANY ACTION BROUGHT BY INDEMNITEE FOR (I) INDEMNIFICATION OR PAYMENT OF
EXPENSE ADVANCES BY THE COMPANY UNDER THIS AGREEMENT, THE BYLAWS OR THE CHARTER
NOW OR HEREAFTER IN EFFECT AND/OR (II) RECOVERY UNDER ANY DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE POLICIES MAINTAINED BY THE COMPANY, REGARDLESS OF
WHETHER

6


--------------------------------------------------------------------------------





INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION,
EXPENSE ADVANCE OR INSURANCE RECOVERY, AS THE CASE MAY BE.


5.             PARTIAL INDEMNITY, ETC.  IF INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR SOME OR A
PORTION OF THE EXPENSES OR OTHER INDEMNIFIABLE AMOUNTS IN RESPECT OF A CLAIM BUT
NOT, HOWEVER, FOR THE TOTAL AMOUNT THEREOF, THE COMPANY SHALL NEVERTHELESS
INDEMNIFY INDEMNITEE FOR THE PORTION THEREOF TO WHICH INDEMNITEE IS ENTITLED. 
MOREOVER, NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT
THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN DEFENSE OF ANY
OR ALL CLAIMS RELATING IN WHOLE OR IN PART TO AN INDEMNIFIABLE EVENT OR IN
DEFENSE OF ANY ISSUE OR MATTER THEREIN, INCLUDING DISMISSAL WITHOUT PREJUDICE,
INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES INCURRED IN CONNECTION
THEREWITH.


6.             WITNESS EXPENSES.  THE COMPANY AGREES TO COMPENSATE INDEMNITEE
FOR THE REASONABLE VALUE OF INDEMNITEE’S TIME SPENT, AND TO REIMBURSE INDEMNITEE
FOR ALL EXPENSES INCURRED BY INDEMNITEE, IN CONNECTION WITH BEING A WITNESS, OR
IF INDEMNITEE IS THREATENED TO BE MADE A WITNESS, WITH RESPECT TO ANY CLAIM
INVOLVING THE COMPANY TO WHICH INDEMNITEE IS NOT A PARTY.


7.             BURDEN OF PROOF.  IN CONNECTION WITH ANY DETERMINATION BY THE
REVIEWING PARTY OR OTHERWISE AS TO WHETHER INDEMNITEE IS ENTITLED TO BE
INDEMNIFIED HEREUNDER THE REVIEWING PARTY OR COURT SHALL PRESUME THAT INDEMNITEE
HAS SATISFIED THE APPLICABLE STANDARD OF CONDUCT AND IS ENTITLED TO
INDEMNIFICATION, AND THE BURDEN OF PROOF SHALL BE ON THE COMPANY TO ESTABLISH,
BY CLEAR AND CONVINCING EVIDENCE, THAT INDEMNITEE IS NOT SO ENTITLED.


8.             RELIANCE AS SAFE HARBOR.  FOR PURPOSES OF THIS AGREEMENT,
INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH AND IN A MANNER
INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF
THE COMPANY, IF INDEMNITEE’S ACTIONS OR OMISSIONS ARE BASED ON THE RECORDS OR
BOOKS OF ACCOUNT OF THE COMPANY OR ANOTHER ENTERPRISE, OR ON INFORMATION
SUPPLIED TO SUCH PERSON BY THE OFFICERS OF THE COMPANY OR ANOTHER ENTERPRISE IN
THE COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR THE COMPANY OR
ANOTHER ENTERPRISE OR ON INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO THE
COMPANY OR ANOTHER ENTERPRISE BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR
BY AN APPRAISER OR OTHER EXPERT SELECTED WITH REASONABLE CARE BY THE COMPANY OR
ANOTHER ENTERPRISE.  IN ADDITION, THE KNOWLEDGE AND/OR ACTIONS, OR FAILURES TO
ACT, OF ANY DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE COMPANY SHALL NOT BE
IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT OF INDEMNITY
HEREUNDER.  THE PROVISIONS OF THIS SECTION 8 SHALL NOT BE DEEMED TO BE EXCLUSIVE
OR TO LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH INDEMNITEE MAY BE DEEMED
TO HAVE MET THE APPLICABLE STANDARD OF CONDUCT.


9.             NO OTHER PRESUMPTIONS.  FOR PURPOSES OF THIS AGREEMENT, THE
TERMINATION OF ANY CLAIM BY JUDGMENT, ORDER, SETTLEMENT (WHETHER WITH OR WITHOUT
COURT APPROVAL) OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE, OR ITS
EQUIVALENT, SHALL NOT CREATE A PRESUMPTION THAT INDEMNITEE DID NOT MEET ANY
PARTICULAR STANDARD OF CONDUCT OR HAVE ANY PARTICULAR BELIEF OR THAT A COURT HAS
DETERMINED THAT INDEMNIFICATION IS NOT PERMITTED BY APPLICABLE LAW.  IN
ADDITION, NEITHER THE FAILURE OF THE REVIEWING PARTY TO HAVE MADE A
DETERMINATION AS TO WHETHER INDEMNITEE HAS MET ANY PARTICULAR STANDARD OF
CONDUCT OR HAD ANY PARTICULAR BELIEF, NOR AN ACTUAL DETERMINATION BY THE

7


--------------------------------------------------------------------------------





REVIEWING PARTY THAT INDEMNITEE HAS NOT MET SUCH STANDARD OF CONDUCT OR DID NOT
HAVE SUCH BELIEF, PRIOR TO THE COMMENCEMENT OF LEGAL PROCEEDINGS BY INDEMNITEE
TO SECURE A JUDICIAL DETERMINATION THAT INDEMNITEE SHOULD BE INDEMNIFIED UNDER
APPLICABLE LAW SHALL BE A DEFENSE TO INDEMNITEE’S CLAIM OR CREATE A PRESUMPTION
THAT INDEMNITEE HAS NOT MET ANY PARTICULAR STANDARD OF CONDUCT OR DID NOT HAVE
ANY PARTICULAR BELIEF.


10.           NONEXCLUSIVITY, ETC.  THE RIGHTS OF INDEMNITEE HEREUNDER SHALL BE
IN ADDITION TO ANY OTHER RIGHTS INDEMNITEE MAY HAVE UNDER THE BYLAWS OR THE
CHARTER OR APPLICABLE LAW OR OTHERWISE.  TO THE EXTENT THAT A CHANGE IN
APPLICABLE LAW (WHETHER BY STATUTE OR JUDICIAL DECISION) PERMITS GREATER
INDEMNIFICATION BY AGREEMENT THAN WOULD BE AFFORDED CURRENTLY UNDER THE BYLAWS
OR THE CHARTER OR THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES HERETO THAT
INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS SO AFFORDED BY
SUCH CHANGE.


11.           LIABILITY INSURANCE.  TO THE EXTENT THE COMPANY MAINTAINS AN
INSURANCE POLICY OR POLICIES PROVIDING DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE, INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES, IN ACCORDANCE
WITH ITS OR THEIR TERMS, TO THE MAXIMUM EXTENT OF THE COVERAGE AVAILABLE FOR ANY
DIRECTOR OR OFFICER OF THE COMPANY.


12.           PERIOD OF LIMITATIONS.  NO LEGAL ACTION SHALL BE BROUGHT AND NO
CAUSE OF ACTION SHALL BE ASSERTED BY OR ON BEHALF OF THE COMPANY (OR ANY
AFFILIATE OF THE COMPANY) AGAINST INDEMNITEE, INDEMNITEE’S SPOUSE, HEIRS,
EXECUTORS OR PERSONAL OR LEGAL REPRESENTATIVES AFTER THE EXPIRATION OF TWO YEARS
FROM THE DATE OF ACCRUAL OF SUCH CAUSE OF ACTION, AND ANY CLAIM OR CAUSE OF
ACTION OF THE COMPANY SHALL BE EXTINGUISHED AND DEEMED RELEASED UNLESS ASSERTED
BY THE TIMELY FILING OF A LEGAL ACTION WITHIN SUCH PERIOD; PROVIDED, HOWEVER,
THAT IF ANY SHORTER PERIOD OF LIMITATIONS IS OTHERWISE APPLICABLE TO ANY SUCH
CAUSE OF ACTION SUCH SHORTER PERIOD SHALL GOVERN.


13.           AMENDMENTS, ETC.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS
AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH OF THE PARTIES
HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR
SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS HEREOF (WHETHER OR NOT
SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.  EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, NO FAILURE TO EXERCISE OR ANY DELAY IN EXERCISING
ANY RIGHT OR REMEDY HEREUNDER SHALL CONSTITUTE A WAIVER THEREOF.


14.           SUBROGATION.  IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT, THE
COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS
OF RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REASONABLY REQUIRED AND
SHALL DO EVERYTHING THAT MAY BE REASONABLY NECESSARY TO SECURE SUCH RIGHTS,
INCLUDING THE EXECUTION OF SUCH DOCUMENTS NECESSARY TO ENABLE THE COMPANY
EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


15.           NO DUPLICATION OF PAYMENTS.  THE COMPANY SHALL NOT BE LIABLE UNDER
THIS AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH ANY CLAIM MADE AGAINST
INDEMNITEE TO THE EXTENT INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED PAYMENT
(UNDER ANY INSURANCE POLICY, THE BYLAWS, THE CHARTER OR OTHERWISE) OF THE
AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER.


16.           DEFENSE OF CLAIMS.  THE COMPANY SHALL BE ENTITLED TO PARTICIPATE
IN THE DEFENSE OF ANY CLAIM RELATING TO AN INDEMNIFIABLE EVENT OR TO ASSUME THE
DEFENSE THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO INDEMNITEE; PROVIDED
THAT IF INDEMNITEE BELIEVES, AFTER CONSULTATION

8


--------------------------------------------------------------------------------





WITH COUNSEL SELECTED BY INDEMNITEE, THAT (I) THE USE OF COUNSEL CHOSEN BY THE
COMPANY TO REPRESENT INDEMNITEE WOULD PRESENT SUCH COUNSEL WITH AN ACTUAL OR
POTENTIAL CONFLICT OF INTEREST, (II) THE NAMED PARTIES IN ANY SUCH CLAIM
(INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE COMPANY AND INDEMNITEE AND
INDEMNITEE CONCLUDES THAT THERE MAY BE ONE OR MORE LEGAL DEFENSES AVAILABLE TO
HIM OR HER THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE
COMPANY, OR (III) ANY SUCH REPRESENTATION BY SUCH COUNSEL WOULD BE PRECLUDED
UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, THEN
INDEMNITEE SHALL BE ENTITLED TO RETAIN SEPARATE COUNSEL (BUT NOT MORE THAN ONE
LAW FIRM PLUS, IF APPLICABLE, LOCAL COUNSEL IN RESPECT OF ANY PARTICULAR CLAIM)
AT THE COMPANY’S EXPENSE.  THE COMPANY SHALL NOT WAIVE ANY PRIVILEGE OR RIGHT
AVAILABLE TO INDEMNITEE IN ANY SUCH CLAIM WITHOUT INDEMNITEE’S PRIOR WRITTEN
CONSENT.  THE COMPANY SHALL NOT BE LIABLE TO INDEMNITEE UNDER THIS AGREEMENT FOR
ANY AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM RELATING TO AN INDEMNIFIABLE EVENT
EFFECTED WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT.  THE COMPANY SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF INDEMNITEE, EFFECT ANY SETTLEMENT OF ANY
CLAIM RELATING TO AN INDEMNIFIABLE EVENT WHICH INDEMNITEE IS OR COULD HAVE BEEN
A PARTY UNLESS SUCH SETTLEMENT SOLELY INVOLVES THE PAYMENT OF MONEY AND INCLUDES
A COMPLETE AND UNCONDITIONAL RELEASE OF INDEMNITEE FROM ALL LIABILITY ON ALL
CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH CLAIM.  NEITHER THE COMPANY NOR
INDEMNITEE SHALL UNREASONABLY WITHHOLD ITS OR HIS OR HER CONSENT TO ANY PROPOSED
SETTLEMENT; PROVIDED THAT INDEMNITEE MAY WITHHOLD CONSENT TO ANY SETTLEMENT THAT
DOES NOT PROVIDE A COMPLETE AND UNCONDITIONAL RELEASE OF INDEMNITEE.  IF
INDEMNITEE IS THE SUBJECT OF OR IS IMPLICATED IN ANY WAY DURING ANY PROCEEDING,
THE COMPANY WILL SHARE WITH INDEMNITEE ANY INFORMATION IT HAS TURNED OVER TO ANY
THIRD PARTIES CONCERNING THE INVESTIGATION.


17.           BINDING EFFECT, ETC.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS, (INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE TO ALL, SUBSTANTIALLY ALL, OR A SUBSTANTIAL
PART, OF THE BUSINESS AND/OR ASSETS OF THE COMPANY), ASSIGNS, SPOUSES, HEIRS,
EXECUTORS AND PERSONAL AND LEGAL REPRESENTATIVES.  THE COMPANY SHALL REQUIRE AND
CAUSE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT BY PURCHASE, MERGER,
CONSOLIDATION, OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR
ASSETS OF THE COMPANY, BY WRITTEN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY
TO INDEMNITEE AND HIS OR HER COUNSEL, EXPRESSLY TO ASSUME AND AGREE TO PERFORM
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD
BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.  THIS AGREEMENT
SHALL CONTINUE IN EFFECT REGARDLESS OF WHETHER INDEMNITEE CONTINUES TO SERVE AS
AN OFFICER AND/OR DIRECTOR OF THE COMPANY OR OF ANY OTHER ENTITY OR OTHER
ENTERPRISE AT THE COMPANY’S REQUEST.


18.           SECURITY.  TO THE EXTENT REQUESTED BY INDEMNITEE AND APPROVED BY
THE COMPANY’S BOARD OF DIRECTORS, THE COMPANY MAY AT ANY TIME AND FROM TIME TO
TIME PROVIDE SECURITY TO INDEMNITEE FOR THE OBLIGATIONS OF THE COMPANY HEREUNDER
THROUGH AN IRREVOCABLE BANK LINE OF CREDIT, FUNDED TRUST OR OTHER COLLATERAL OR
BY OTHER MEANS.  ANY SUCH SECURITY, ONCE PROVIDED TO INDEMNITEE, MAY NOT BE
REVOKED OR RELEASED WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INDEMNITEE.


19.           SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE SEVERABLE
IN THE EVENT THAT ANY OF THE PROVISIONS HEREOF (INCLUDING ANY PROVISION WITHIN A
SINGLE SECTION, PARAGRAPH OR SENTENCE) ARE HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR OTHERWISE UNENFORCEABLE IN ANY RESPECT, AND
THE VALIDITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY

9


--------------------------------------------------------------------------------





OTHER RESPECT AND OF THE REMAINING PROVISIONS HEREOF SHALL NOT BE IN ANY WAY
IMPAIRED AND SHALL REMAIN ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW. 
FURTHERMORE, TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, EACH PORTION OF THIS AGREEMENT CONTAINING ANY
PROVISION HELD TO BE INVALID, VOID OR OTHERWISE UNENFORCEABLE, THAT IS NOT
ITSELF INVALID, VOID OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO GIVE EFFECT
TO THE INTENT MANIFESTED BY THE PROVISION HELD INVALID, ILLEGAL OR
UNENFORCEABLE.


20.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  ONLY ONE
SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM ENFORCEABILITY IS SOUGHT NEEDS
TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS AGREEMENT.


21.           HEADINGS.  THE HEADINGS OF THE SECTIONS AND PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION OR
INTERPRETATION THEREOF.


22.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS.

[Signatures on Next Page]

10


--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have executed this Agreement as of the
date first above written.

ADESA, Inc.,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Indemnitee

 

 

 

 

 

By:

 

 

 

Name:

 

11


--------------------------------------------------------------------------------